TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                                    NO. 03-21-00600-CV


                                  John W. Dollins, Appellant

                                              v.

                        James G. Dollins, III, Individually, Appellee


                 FROM THE 35TH DISTRICT COURT OF MILLS COUNTY
           NO. 21-04-7268, THE HONORABLE MIKE SMITH, JUDGE PRESIDING



                           MEMORANDUM OPINION


              Appellant John W. Dollins has filed an unopposed motion to dismiss this appeal.

We grant appellant’s motion and dismiss the appeal. See Tex. R. App. P. 42.1(a).



                                            __________________________________________
                                            Chari L. Kelly, Justice

Before Chief Justice Byrne, Justices Kelly and Smith

Dismissed on Appellant’s Motion

Filed: June 22, 2022